                                                                            ISTRIC
                                                                       TES D      TC
 1   David A. Peck (Cal. Bar No. 171854)                              A
     Ross M. Campbell (Cal. Bar No. 234827)                          T




                                                                                                       O
                                                                 S




                                                                                                        U
 2




                                                               ED
     Coast Law Group, LLP




                                                                                                         RT
     1140 S. Coast Hwy 101
                                                                                      TED




                                                           UNIT
                                                                             GRAN
 3
     Encinitas, California 92024
     Tel: (760) 942-8505




                                                                                                                R NIA
 4
     Fax: (760) 942-8515
 5   Email: dpeck@coastlawgroup.com




                                                            NO
                                                                                                    ixson
                                                                                    hom   as S. H
             ross@coastlawgroup.com




                                                                                                                FO
                                                                         J u d ge T




                                                             RT
 6




                                                                                                            LI
     Attorneys for Defendants and Counterclaimants,                 ER




                                                               H




                                                                                                        A
 7
     VALENTUS, INC. and DAVID JORDAN                                     N                                  C
                                                                                           F
                                                                             D IS T IC T O
 8                                                                                 R
                              IN THE UNITED STATES DISTRICT COURT
 9
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11
   ADVANCED LABORATORIES                        Case No. 17-mc-80096-TSH
12 INTERNATIONAL, LLC,
                                                VALENTUS, INC.’S NOTICE OF
13                                              SETTLEMENT AND REQUEST FOR
                     Plaintiff,
                                                DISMISSAL
14 v.

15 VALENTUS INTERNATIONAL; DAVE
                                                Related/Underlying Action:
   JORDAN, and DOES 1-20, inclusive,            Advanced Laboratories International, LLC
16
                                                v. Valentus International, et al., United
17                  Defendants.                 States District Court for the Eastern
                                                District of California, Case No. 2:17-cv-
18                                              00141-TLN-CMK
     ___________________________________
19

20 VALENTUS, INC., a Nevada Corporation;
   and DAVID JORDAN, an individual;
21
               Counterclaimants,
22 v.

23
   ADVANCED LABORATORY
24 INTERNATIONAL, LLC; a Nevada
   limited liability company; VITAE
25 GLOBAL, LLC, a Wyoming limited
   liability company; and LOUIS VOLPE, an
26 individual;
27
                   Counterdefendants.
28
 1          TO THE HONORABLE COURT:

 2          Defendant and Counterclaimant VALENTUS, INC. (“Valentus”) filed this Miscellaneous

 3 Action to enforce a Subpoena to Produce Documents served on nonparty Steven Michelucci. The

 4 underlying action has been pending in the United States District Court for the Eastern District of

 5 California, and is entitled Advanced Laboratories International, LLC v. Valentus International, et al.,

 6 Case No. 2:17-cv-00141-TLN-CMK (the “Underlying Action”).

 7          Valentus hereby provides notice that the parties to the Underlying Action have settled the case

 8 in its entirety, and have requested that it be dismissed with prejudice. Because the Underlying Action

 9 through which the Subpoena was issued has been settled, Valentus likewise requests that the Court

10 dismiss this Miscellaneous Action in its entirety.

11 Dated: February 22, 2018
                                                 Respectfully submitted,
12
                                                 COAST LAW GROUP, LLP
13
                                                 /s/ Ross M. Campbell
14                                               Ross M. Campbell (Cal. Bar No. 234827)
                                                 1140 South Coast Highway 101
15                                               Encinitas, California 92024
16                                               Telephone: (760) 942-8505
                                                 Email: ross@coastlawgroup.com
17                                               Counsel for Valentus, Inc. and David Jordan

18

19

20

21

22

23

24

25

26
27

28
